DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The title of the application has been amended as follows in order to more accurately reflect the invention as disclosed and claimed in the instant application: 
METHOD FOR PRODUCING A GROUP III NITRIDE SEMICONDUCTOR BY CONTROLLING THE OXYGEN CONCENTRATION OF THE FURNACE INTERNAL ATMOSPHERE

Allowable Subject Matter
Claims 1-2 and 4-6 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method for producing a Group III nitride semiconductor comprising substituting an internal atmosphere of a furnace by a nitrogen gas; heating the furnace; evacuating the furnace 
The closest prior art of record includes U.S. Patent Appl. Publ. No. 2005/0098090 to Hirota, et al. (hereinafter “Hirota”) and U.S. Patent Appl. Publ. No. 2010/0078606 to Yamada, et al. (“Yamada”).  In Figs. 1A-C and ¶¶[0029]-[0043] Hirota teaches that a nitrogen-containing gas (3) is fed into a melt (1) comprised of a Group III element such as Ga and a flux such as Na placed in an outer container (22) in order to grow a GaN crystal (4) on a substrate (2).  Then in Example 12 in ¶¶[0068]-[0069] and Table 1 Hirota further teaches that after the melt has reached the desired crystal growth temperature a gas mixture comprising oxygen gas as a dopant is supplied which necessarily elevates the oxygen concentration within the outer container (22).  Then in at least ¶[0088] and ¶[0092] Yamada teaches an analogous method of growing a Group III nitride crystal by .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714